Title: [Diary entry: 15 April 1785]
From: Washington, George
To: 

Friday 15th. Mercury at 48 in the Morning— at Noon and 52 at Night. Rid to my Muddy hole Plantation and thence to the Fishing Landing at the Ferry. Sowed the 2 A[cres] 3 R[ods] 22 P[erches] which I had laid of (on Saturday last) in my Wheat field at Muddy hole, with 3 Bushels of Orchard grass Seed, and 6 bushels of the Plaister of Paris, in powder; which I ordered to be rolled in. Harrowed with a bush, the clover seed which was sowed at that place yesterday and ordered it to be rolled also. Leaving a space of Six feet between the breadth which was sowed yesterday with Clover & orchard grass, I sowed 4½ Pecks of the orchard grass Seed unmixed; & had the whole of both days sowing, harrowed with a brush harrow. Next the Planting of the acorns of the live Oak, I planted (two feet from them, & six Inches a part in the Row) a row of the Shellbark hickory Nutt, from New York. Winds variable to day & fresh, first from East with appearances of rain—then from No. West until the Afternoon, then at East again & very raw and cold. Mr. Delasier & Mr. Dulany; Doctr. Craik, his wife, & three Daughters came here to Dinner. The two first went away after it, & in the Evening Colo. Allison & Miss Harrison (Daughter of Judge Harrison) came here.  This day was very unfavorable for sowing my Seeds—but the advanced Season, and fear of rain which might retard the operation I did not incline to Postpone it—but to render the disadvantage as small as possible instead of Sowing up and down the Land I sowed all one way.